NON-FINAL OFFICE ACTION after RCE
This application has been assigned or remains assigned to Technology Center 1700,  Art Unit 1774 and the following will apply for this application:
	  Please direct all written correspondence with the correct application serial number for this application to Art Unit 1774. 
	  Telephone inquiries regarding this application should be directed to the Electronic Business Center (EBC) at http://www.uspto.gov/ebc/index.html or 1-866-217-9197 or to the Examiner at (571) 272-1139.  All official facsimiles should be transmitted to the centralized fax receiving number (571)-273-8300.   

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for domestic priority under 35 U.S.C. § 119(e).  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action 4 MAY 2021 has been entered.
 
Claim Rejections - 35 U.S.C. § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The inquiry during examination is patentability of the invention as the inventor or a joint inventor regards such invention.  If the claims do not particularly point out and distinctly claim that which the inventor or a joint inventor regards as his or her invention, the appropriate action by the examiner is to reject the claims under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. In re Zletz, 893 F.2d 319, 13 USPQ2d 1320 (Fed. Cir. 1989).

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or joint inventor regards as the invention.



The pending claims contain terms that lack antecedent basis, are inconsistently worded within and between claims, and/or have confusing and/or vague passages.  The following changes are suggested by the examiner to overcome these rejections and move the application toward allowance.

LISTING of CLAIMS - PROPOSED:
1. (Currently Amended) A continuous method for preparing a fiber reinforced concrete panel comprising:
mixing water and dry cementitous powder to form a cementitous slurry, wherein the dry cementitious powder comprises at least one of Portland cement, calcium aluminate cements (CAC), calcium sulfoaluminate cements (CSA), geopolymers, magnesium oxychloride cements (sorel cements), and magnesium phosphate cements;
mixing the cementitous slurry and reinforcement fibers in a single pass horizontal continuous mixer to form a fiber-slurry mixture of fiber reinforced cementitous slurry mixture,
the single pass horizontal continuous mixer comprising
an elongated mixing chamber defined by a horizontal housing having an interior cylindrical side wall,
at least one reinforcement fiber inlet port to introduce the reinforcement fibers through the interior cylindrical side wall directly into the mixing chamber, said reinforcement fibers comprises at least one of fiberglass, polymeric materials, polypropylene, polyethylene, polyvinyl alcohol, carbon, graphite, aramid, ceramic, steel or a combination thereof, and
the water and the dry cementitous powder together as one stream through the interior cylindrical side wall directly into the mixing chamber or (b) at least two inlet ports to introduce the water and the dry cementitous powder separately as separate streams through the interior cylindrical side wall directly into the chamber,
a fiber-slurry mixture outlet port at a downstream discharge end section of the horizontal housing to discharge the fiber reinforced cementitous slurry mixture, produced by the horizontal continuous mixer, laterally relative to the horizontal housing through an opening in the side wall of the horizontal housing into and through the fiber-slurry mixture outlet port on the horizontal housing,
a venting port to remove any air introduced into the mixing chamber from raw material feed, and
a rotating centrally horizontally oriented shaft mounted within the elongated mixing chamber traversing from one end of the horizontal continuous mixer to another end of the horizontal continuous mixer,
wherein the cementitous slurry and reinforcement fibers are mixed in a part of the mixing chamber for mixing the reinforcement fibers and cementitous slurry and moving the cementitous slurry and reinforcement fibers being mixed to the fiber-slurry mixture outlet;
wherein the centrally horizontally oriented shaft in the part of the mixing chamber for mixing the reinforcement fibers and cementitous slurry and moving the cementitous slurry and reinforcement fibers being mixed to the fiber-slurry mixture outlet comprises at least one mixing element selected from the group consisting of (1) an auger and (2) a centrally horizontally oriented shaft at regular intervals and different circumferential locations to extend from the centrally horizontally oriented shaft, wherein the at least one mixing element rotates with the centrally horizontally oriented shaft within the housing;
wherein the cementitous slurry and reinforcement fibers are mixed in the mixing chamber of the horizontal fiber-slurry mixer for an average mixing residence time of about 5 to about 240 seconds while the at least one mixing element applies shear force, wherein the centrally horizontally oriented shaft rotates at 30 to 450 RPM;
discharging the fiber-slurry mixture laterally from the horizontal mixer through [[an]] the opening in the side wall of the horizontal housing into and through the fiber-slurry mixture outlet port;
wherein further water, dry cementitous powder, and reinforcement fibers are fed to the mixer simultaneous with the discharging of the water, dry cementitous powder, and reinforcement fibers forming [[in]] the fiber-slurry mixture from the mixer;
feeding the discharged fiber-slurry mixture to a forming assembly which deposits the fiber-slurry mixture on a moving surface of a panel production line uniformly as a layer 0.25 to 2 inches thick;
leveling the fiber-slurry mixture on the moving surface; allowing the fiber-slurry mixture to set on the moving surface; cutting the set fiber-slurry mixture into panels and removing the panels from the moving surface, wherein an additional layer of fiber-slurry mixture is not deposited on the deposited layer of fiber-slurry mixture.



3.    (Currently amended) The method of claim 1, wherein the water and the dry cementitous material are mixed in a first mixer having a first mixing vessel which forms the cementitous slurry, the cementitious slurry discharges from the first mixer and feeds the horizontal continuous mixer, and then the cementitous slurry and the fibers are mixed in a second fiber-slurry mixer comprising the horizontal continuous mixer to form the fiber-slurry mixture,
wherein the first mixer is separate from the horizontal continuous mixer.

4.    (Currently Amended) The method of claim 1, wherein the horizontal continuous mixer is a single combination continuous mixer vessel performing the mixing of the water and dry cementitous material and reinforcement fibers, wherein a first section of the combination continuous mixer vessel produces the cementitous slurry by combining all dry powders, chemical additives, and water; and a second section of the combination continuous mixer vessel comprises the mixing chamber which produces the fiber reinforced cementitous slurry mixture by introducing and combining the reinforcing fibers with the incoming cementitous slurry produced in the first section of the combined mixer.




wherein the first mixer is a continuous slurry mixer,
wherein a liquid stream comprising the water is fed into [[a]] the continuous  slurry mixer through a liquid stream inlet and a stream of the cementitious material      as a dry cementitous powder is fed into the continuous slurry mixer to form the cementitous slurry, said continuous slurry mixer having a horizontally or vertically mounted impeller;
wherein the cementitous slurry passes from the continuous slurry mixer into the horizontal continuous mixer comprising [[a]] the single pass horizontal fiber-slurry continuous mixer and a stream of reinforcement fibers passes into the horizontal fiber-slurry continuous mixer and mixing the cementitous slurry and the reinforcement fibers to form the fiber-slurry mixture,
wherein the single pass horizontal fiber-slurry continuous mixer comprises
the plurality of mixing and conveying paddles mounted on the centrally horizontally oriented shaft, the paddles extending radially from a location on the centrally horizontally oriented shaft, the paddle assemblies paddles comprising a pin engaged to a paddle head, the pin pivotally engaged to the centrally horizontally oriented shaft and/or the paddle head to permit pivotal rotation of the paddle head relative to the respective location on the centrally horizontally oriented shaft, wherein the plurality of paddles are arranged to mix the reinforcement fibers and cementitous slurry and move the cementitous slurry and reinforcement fibers being mixed to the fiber-slurry mixture outlet;

centrally horizontally oriented shaft is externally connected to a drive mechanism and a drive motor to accomplish said shaft rotation 

6. (Currently amended) The method of claim 5, wherein orientation of the paddle head having a broad surface with respect to the centrally horizontally oriented shaft vertical cross-section is from about 10° to 80°, wherein the overall dimensions of the paddles are such that the clearance space between the inner circumference of the mixing chamber and the paddle’s furthermost point from the centrally horizontally oriented shaft is less than ¼”.

7. (Currently amended) The method of claim 1,
wherein [[a]] the dry cementitous powder is fed into the single pass horizontal continuous mixer through at least one of said inlet ports 
the elongated mixing chamber defined by the horizontal housing having [[an]] the interior side wall, the elongated mixing chamber having an upstream end feed section, a first mixing section, and a second downstream end mixing section, wherein the first mixing section is between the upstream end feed section and the second downstream end mixing section,
at least a pair of horizontally oriented intermeshing self-wiping impellers traversing from an upstream end of the elongated mixing chamber to a downstream end of the elongated mixing chamber and rotating within the elongated mixing chamber,

wherein each horizontally mounted impeller within the upstream end feed section of the elongated mixing chamber comprises an auger, wherein the dry cementitous powder is fed into the upstream end feed section of the elongated mixing chamber and conveyed by the augers to the first mixing section,
wherein a liquid stream comprising water is fed into the elongated mixing chamber of the continuous slurry mixer through at least one of said inlet ports 
wherein each horizontally mounted impeller within the first mixing section comprises a first plurality of mixing paddles mounted on [[a]] the horizontally oriented shaft of the impeller at regular intervals and different circumferential locations, the paddles rotated with the horizontally oriented shaft within the horizontal housing, the paddles extending radially from the horizontally oriented shaft,
wherein a stream of the reinforcement fibers is fed through at least one of said inlet ports into the second mixing section, and the cementitous slurry and the reinforcement fibers mix in the second mixing section to form the fiber-slurry mixture,
wherein at least a portion of each horizontally mounted impeller within the second mixing section of the elongated mixing chamber comprises at least one member selected from the group consisting of: 
an auger, and

wherein the fiber-slurry mixture laterally discharges directly from the second mixing zone of the mixer through the fiber-slurry mixture outlet port at the downstream discharge end section of the horizontal housing which is a downstream end portion of the second mixing section.

8. (Currently amended) The method of claim 7, wherein the paddles of the first and/or second mixing sections are selected from the group consisting of flat paddles and helical paddles, wherein the flat paddles and helical paddles are unitary paddles having a central opening fitted to the horizontally oriented shaft such that the paddle encircles a portion of the horizontally oriented shaft, wherein the flat paddles and helical paddles have opposed ends extending in opposite directions from the horizontally oriented shaft,
wherein the flat paddles or helical paddles are employed in the second mixing section in a paddle portion of the second mixing section and an auger is also employed in the second mixing section before the paddle section of the second mixing section.

9.    (Previously presented) The method of claim 8, wherein augers on both shafts are used in the second mixing section followed by helical paddles mounted on both shafts.



11.    (Previously presented) The method of claim 8, wherein flat and/or helical paddles are on the shaft in the second mixing section.

12.    (Previously presented) The method of claim 8, wherein second augers followed by mixing/conveying paddles followed by third augers are mounted on both shafts in the second mixing section.

13.    (Previously presented) The method of claim 7, wherein the paddle of the first and/or second mixing sections comprise a pin engaged to a paddle head, the pin pivotally engaged to the horizontally oriented shaft and/or the paddle head to permit pivotal rotation of the paddle head relative to the respective location on the horizontally oriented shaft, wherein the plurality of paddles are arranged to mix the reinforcement fibers and cementitious slurry and move the cementitious slurry and reinforcement fibers being mixed to the fiber-slurry mixture outlet, wherein the paddles of the first and second mixing section each comprise the pin engaged to the paddle head and the second mixing section has an absence of an auger.

mixing chamber and the paddle’s furthermost point from the central shaft is less than ¼”.

15.    (Previously presented) The method of claim 1, wherein the 
fiber-slurry mixture has an absence of cellulosic fibers.

16.    (Previously presented) The method of claim 1, wherein the reinforcement fibers consist of fiberglass reinforcement fibers.

Claim 17, line 7:  “the headbox” lacks antecedent basis; in line 17, “the setting panel” lacks antecedent basis.  Please review and correct as needed.

Claim 18:  “the second mixing section” lacks antecedent basis - see claim 4. Please review and correct as needed.

19.    (Currently amended) The method of claim 1, wherein the at least one mixing element of the shaft, in the part of the mixing chamber for mixing the reinforcement fibers and cementitous slurry and moving the cementitous slurry and reinforcement fibers being mixed to the fiber-slurry mixture outlet consist of the plurality 
wherein the mixing of the cementitous slurry and reinforcement fibers in [[a]]    the single pass horizontal continuous mixer to form a fiber-slurry mixture of fiber reinforced cementitous slurry occurs in the absence of an auger.

20.    (Currently amended) A continuous method for preparing a fiber reinforced concrete panel comprising:
mixing water and dry cementitous powder to form a cementitous slurry; 
mixing the cementitous slurry and reinforcement fibers in a single pass horizontal continuous mixer to form a fiber-slurry mixture of fiber reinforced cementitous slurry mixture,
the single pass horizontal continuous mixer comprising
an elongated mixing chamber defined by a horizontal housing having an interior side wall,
at least one reinforcement fiber inlet port to introduce the reinforcement fibers into the mixing chamber, and
upstream of the at least one fiber inlet port is (a) at least one inlet port to introduce the water and the dry cementitous powder together as one stream or (b) at least two inlet ports to introduce water and dry cementitous powder separately as separate streams into the chamber,

a venting port to remove any air introduced into the mixing chamber from raw material feed, and
a rotating centrally horizontally oriented shaft mounted within the elongated mixing chamber traversing from one end of the horizontal continuous mixer to another end of the horizontal continuous mixer,
wherein the cementitous slurry and reinforcement fibers are mixed in a part of the mixing chamber for mixing the reinforcement fibers and cementitous slurry and moving the cementitous slurry and reinforcement fibers being mixed to the fiber-slurry mixture outlet;
wherein the centrally horizontally oriented shaft in the part of the mixing chamber for mixing the reinforcement fibers and cementitous slurry and moving the cementitous slurry and reinforcement fibers being mixed to the fiber-slurry mixture outlet comprises at least one mixing element selected from the group consisting of (1) an auger and (2) a plurality of mixing paddles mounted on the shaft at regular intervals and different circumferential locations to extend from the shaft, wherein the at least one mixing element rotates with 
wherein the cementitous slurry and reinforcement fibers are mixed in the mixing chamber of the single pass horizontal continuous centrally rotating shaft rotates at 30 to 450 RPM;
discharging the fiber-slurry mixture from the horizontal mixer; 	
wherein the water, the dry cementitous powder, and the reinforcement fibers are fed to the mixer simultaneous with the discharging of the water, dry cementitous powder, and reinforcement fibers [[in]] forming the fiber-slurry mixture from the mixer;
feeding the fiber-slurry mixture to a forming assembly which deposits the fiber-slurry mixture on a moving surface of a panel production line uniformly as a layer 0.25 to 2 inches thick;
leveling the fiber-slurry mixture on the moving surface; 
allowing the fiber-slurry mixture to set on the moving surface; 
cutting the set fiber-slurry mixture into panels and removing the panels from the moving surface, wherein an additional layer of fiber-slurry mixture is not deposited on the deposited layer of fiber-slurry mixture,
wherein the moving surface is a moving endless belt with belt bonded slit formers comprising raised portions on the belt with slits in the direction transverse to travel, the slits are narrow so the adjacent portions of the belt bonded slit formers divided by a slit are tight against each other to seal and hold back fiber-slurry mixture when travelling in a straight direction but open when traveling in a curved direction.

*  *  *



The use of a confusing variety of terms for the same thing should not be permitted - MPEP 608.01(o).
Also see 37 CFR 1.121(e) Disclosure consistency. The disclosure must be amended, when required by the Office, to correct inaccuracies of description and definition, and to secure substantial correspondence between the claims, the remainder of the specification, and the drawings.


Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. § 112(b) in view of the remarks filed 4 MAY 2021.

Response to Amendment
Although applicant believes the amended claims comply with 35 U.S.C. § 112(b), the deficiencies enumerated above are considered valid for the reasons outlined.  Correction of such deficiencies by amendment, subject to the provisions of MPEP 714.12 and 714.13, would appear to place the pending claims in allowable form.

Conclusion
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see: http://www.uspto.gov/patents/process/status/private_pair/index.jsp.  Should you have   


/CHARLES COOLEY/           Examiner, Art Unit 1774   
Ph:  571-272-1139                                                                                                                                                                                          


								





19 June 2021